Citation Nr: 9925693	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98 03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a disabilty rating in excess of 50 percent for 
chronic post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 





INTRODUCTION

The veteran had active service from June 1951 to July 1954.

The present appeal arises from a December 1997 RO decision 
which, in pertinent part, granted service connection for 
chronic post-traumatic headaches from February 27, 1997, the 
date of the veteran's original claim based upon headaches.  
The disability was initially rated as 10 percent disabling 
under Diagnostic Code (DC) 8045 (brain disease due to head 
trauma) and DC 9304 (dementia due to head trauma).  

In a November 1998 decision, the RO evaluated the veteran's 
post-traumatic headaches as 50 percent disabling, retroactive 
to February 27, 1997, under the jointly applied Diagnostic 
Codes 8045-8100 (analogous to the rating for migraine 
headaches).  While this is the highest rating available under 
the applied Diagnostic Code, the veteran has continued has 
appeal for an increased evaluation, asserting that a higher 
rating should be allowed under 38 C.F.R. § 3.321(b)(1).  In 
addition, the veteran's service representative has recently 
argued that the residuals of the veteran's in-service head 
trauma include psychiatric symptoms that are not contemplated 
in his current rating.  

As the agency of original jurisdiction has not addressed the 
question of an extra-schedular rating, and it has not 
addressed the issue of service connection for psychiatric 
problems (on either a direct or a secondary basis), these 
issues must be referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the effective date of service connection, the 
veteran's headache disorder has been manifested by subjective 
complaints of constant pain, with severe flare-ups associated 
with nausea, weakness, and loss of balance.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected post-traumatic headaches have not 
been met at any time since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.124a, Diagnostic Codes 
8100, 8045-9304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records discloses 
that he suffered a head injury in an automobile accident 
during service in August 1952.  Subsequent  service medical 
records indicate that headaches were noted during service. 

Post-service medical records show treatment for chronic post-
traumatic headaches.  
On VA examination in May 1997, it was noted that the veteran 
had a history of chronic headaches since the 1950's when he 
was involved in an automobile accident.  The examiner noted 
that the veteran intermittently had severe headaches which 
were associated with nausea and could last up to six weeks in 
duration.  He also reported that a 1996 MRI scan of the brain 
showed a questionable vertex artery irritation of the left 
7th and 8th nerve complex.  It was noted that the veteran 
reported that he was unsteady on his feet and used a cane to 
ambulate.  He also reported episodes of loss of consciousness 
at a frequency of approximately twice per year, for the past 
five or six years.  The impression was chronic post-traumatic 
headaches and episodes of syncope of unexplained anatomical 
basis.  In a September 1997 addendum, the veteran's physician 
stated that seizures were not the cause of the veteran's 
syncope and that his headaches did not relate to his right 
eye problem.  

As noted above in the Introduction, in a December 1997 
decision, the RO granted service connection, with a 10 
percent disability, rating for the veteran's post-traumatic 
headaches. 

With a March 1998 statement, the veteran's service 
representative submitted medical records from three periods 
of hospitalization at the VA Medical Center (VAMC) in  
Jamaica Plain.  These records show that the veteran was 
hospitalized in April 1997 for complaints of chest pain.  
Hypertension and glaucoma were diagnosed at that time.

According to these records, the veteran was next admitted in 
Neurology in May 1997 for treatment of syncopal attacks, loss 
of balance, and passing out.  A medical history indicated 
that the veteran stated he had been losing balance and 
passing out frequently over the previous two years.  
Headaches and migraines were reported.  Past medical history 
included a July 1996 MRI which showed generalized cerebral 
cortical central atrophy in proportion to the veteran's age.  
An EMG showed peripheral neuropathy.  A CT scan showed 
moderate cortical central atrophy with widened CSF (possibly 
cerebrospinal fluid) spaces.  An MRI of the brain showed mild 
generalized cerebral and cortical atrophy and a small 
choroidal, non-colloidal cyst within the region of the trigon 
of the left lateral ventricle.  It was noted that the LVA 
(possibly left ventricle aneurysm or left vertex artery) was 
more prominent than the right, that it was congenital in 
origin, and that the LVA loops cephalad on the left and comes 
in contact with the left seventh and eighth nerve exit zone 
from the "CP" angle.  Gait problems were questioned, 
secondary to problems with the posterior column and some 
proximal leg weakness.  The diagnosis included questionable 
gait problems and question of posterior column disorder.

A VA discharge summary dated in July 1997 indicates that the 
veteran was admitted for a third period of hospitalization to 
rule out a myocardial infarction after having chest pain.  
Headaches were not noted on this report.

With a second March 1998 statement, the veteran's service 
representative submitted additional medical evidence from the 
Boston VAMC, dating from  May 1997 to March 1998.  The report 
of a May 1997 CT scan of the head indicated the presence of 
moderate cortical and mild central atrophy, as seen in July 
1996, with widened CSF spaces.  It was noted that there were 
no extra-axial collections or evidence of a subdural 
hematoma.  There was normal gray-white matter 
differentiation, the basilar systems were patent, and there 
was no significant ventriculomegaly.  The visualized 
paranasal sinuses and orbits exhibited soft tissue 
opacification of the ethmoid air cells and minimal mucosal 
thickening within the sphenoid sinus.  The report of a 
December 1997 CT of the head indicated that there was no 
significant interval change.  Cortical atrophy was again 
noted, most marked anteriorly with prominent CSF spaces.  No 
mass, mass effect, extra-axial fluid collection, midline 
shift, major vessel infarct, or bleeding was noted.  Mucosal 
thickening of the sinuses was noted.

The March 1998 outpatient treatment records indicated that 
the veteran was seen with complaints of continued occipital 
area pain, severe headaches, and increased migraine headaches 
after hitting his head against a wall in a fall.  The 
assessments included chronic symptoms exacerbated by fall 
(March 4, 1998) and low back pain and occipital/neck pain due 
to trauma (March 18, 1998). 

VA records show that the veteran was hospitalized again in 
June 1998, for unstable angina.  Findings included syncopal 
episodes and atypical chest pain.  

On VA examination in October 1998, the examiner noted the 
veteran's history of inservice head trauma and subsequent 
headaches.  It was reported that the headaches were 
associated with nausea and falls, and that they occurred 
frequently, about four times a week.  The veteran had 
reportedly been hospitalized for headaches twice since 1993, 
with the most recent being one week earlier.  The examiner 
noted that he had reviewed hospital records from the 
veteran's most recent hospitalization.  The VA physician 
reported that the veteran had flare-ups that could come any 
time.  Aggravating factors reportedly included television or 
movies, and alleviating factors were noted to include 
Percocet, which the veteran took for pain.  The headaches 
were noted to be present almost all the time, with periods of 
freedom from them for one to two days at a time.  Very severe 
headaches, rated as an 8 on a scale increasing to 10, were 
reportedly accompanied by nausea and weakness.  The severe 
headaches were noted to last 15 to 90 minutes, with ongoing 
headache persistent all day.  Upon clinical evaluation, it 
was noted that the veteran's cranial nerves showed nystagmus 
bilaterally at the inner canthus and that they were otherwise 
"intact except for a rachety catch and give of cranial nerve 
XI."  The diagnosis included status post head trauma with 
loss of consciousness/concussion, post-traumatic headaches, 
and right subdural hygroma.  

In a November 1998 decision, the RO increased the disability 
rating for the veteran's post-traumatic headaches to 50 
percent, effective from February 1997.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999), has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  In this case, the veteran has 
reported dissatisfaction with the initial rating assigned for 
his service-connected headache disorder and, similarly, the 
claim is well grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In Fenderson v. West, 12 Vet.App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, and a veteran's later claim for an increased 
rating of a service-connected disorder.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based upon the facts 
found - "staged" ratings.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for either of his service-connected 
disorders, as authorized by the Court in Fenderson.  Upon 
review of the evidence of record, we find that, at no time 
since the effective date of service connection in February 
1997, has the veteran's disorder been significantly more 
disabling than it is at present.  We note, of course, that 
the RO's initial assignment of a 10 percent rating was, in 
effect, vacated and replaced by its later assignment of a 50 
percent rating, retroactive to the date of the original grant 
of service connection.  Therefore, and as discussed below, 
staged ratings are not appropriate for evaluating the 
disability ratings regarding the veteran's post-traumatic 
headaches. 

The Board is satisfied that all relevant facts have been 
properly developed in this case.  In-service and post-service 
medical records are associated with the claims file, and the 
veteran has been examined as recently as October 1998.  In 
addition, the record reflects that the examiner had reviewed 
the veteran's most recent hospital records prior to the 
examination.  Thus, the Board concludes that no further 
assistance to the veteran is required in order to comply with 
38 U.S.C.A. §§ 5103(a) and 5107(a).

The veteran's post-traumatic headache disorder is currently 
rated as analogous to migraine headaches under 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (1998).  That code provides that 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
assignment of a 50 percent evaluation.  Where there are 
characteristic prostrating attacks occurring on an average of 
once a month over several months, a 30 percent evaluation is 
warranted.  Where there are characteristic prostrating 
attacks averaging one in two months over several months, a 10 
percent evaluation is warranted.  Where attacks are less 
frequent, a zero percent evaluation is warranted. 

The Board notes that the RO has evaluated the veteran's post-
traumatic headaches as 50 percent disabling largely on the 
basis of his most recent, October 1998, VA neurological 
examination.  In particular, the medical evidence reveals 
that he experiences approximately four severe flare-ups of 
his headache symptoms per week, with nearly constant pain 
between flare-ups.  Severe flare-ups reportedly result in 
nausea, weakness, and pain rated by the veteran as 
approximately 8 on a scale going to 10.  With these findings, 
the Board agrees that the veteran's headache symptomatology 
more nearly approximates the rating criteria for a 50 percent 
rating under Diagnostic Code 8100.  As this is the maximum 
available schedular evaluation for headaches, no higher 
rating is possible under this provision.

Turning to other provisions for rating disorders associated 
with residuals of head trauma, the Board notes that, 
initially, the RO had assigned a 10 percent evaluation for 
post-traumatic headaches, in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8045 - "Brain disease due to 
trauma."  Under this code, "Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma."  38 
C.F.R. § 4.124a, DC 8045 (1997).

A review of the evidence on file reflects no diagnosis of a 
neurological disability due to the veteran's inservice head 
trauma.  Likewise, there is no definitive diagnosis, either 
by way of a VA medical examination or from any other medical 
professional, of multi-infarct dementia associated with the 
head injury the veteran sustained during service.  
Accordingly, an evaluation in excess of the veteran's current 
50 percent rating is not possible under DC 9304 - "Dementia 
due to head trauma."

Thus, the Board concludes, as the preponderance of the 
evidence shows that the degree of disability associated with 
the veteran's post-traumatic headaches is not commensurate 
with the manifestations required for an increased disability 
evaluation, his claim for an increased rating must be denied. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Codes 8100 and 
8045-9304.

In reaching a decision on this issue, the Board has 
considered the complete history of the disability in question 
and the nature of the original injury, as well as any current 
clinical manifestations, and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).

While the veteran's service representative has asserted that 
the headaches cause the veteran unusual or exceptional 
hardship such as to warrant application of 38 C.F.R. § 
3.321(b)(1) (1998), the Board cannot agree at this time.  The 
record shows that the veteran has additional disorders which 
are not related to service, and the evidence of record does 
not clearly indicate that the service-connected headache 
disorder has, by itself, led to unemployment or frequent 
periods of hospitalization.  The issue of an extra-schedular 
rating has not been developed for appeal and, as noted 
earlier, is referred to the RO for action deemed appropriate.

The Board is mindful of the contention that the veteran's 
headache attacks occur often and are incapacitating.  
However, we must stress that the current 50 percent 
disability rating under Diagnostic Code 8100 already provides 
for severe economic inadaptability due to the severity and 
frequency of his headaches.  In a case such as this, where 
definitive evidence of an exceptional or unusual situation, 
beyond the reach of the schedular rating criteria, has not 
yet been shown, application of the provisions of 38 C.F.R. § 
3.321(b)(1) in lieu of the regular rating criteria is not 
shown to be warranted at this time.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for the veteran's service-connected post-traumatic headaches 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

